EVAN A. EVANS, Circuit Judge.
The Cleveland, Cincinnati, Chicago & St. Louis Railway Company, as the initial carrier contracted with O’Gara Coal Company, subsequently adjudicated a bankrupt, to transport coal from certain mines in southern Illinois to Battle Creek, Mich.; die freight charges therefor being fixed by the published tariffs duly filed with the Interstate Commerce Commission. Appellant as a connecting carrier hauled the coal to South Bend, Ind., where it, without the consent or knowledge of the shipper, delivered the freight to consignee. It seeks, by this claim, to collect the difference between what it would be entitled to receive on a shipment originating as this one and carried to Battle Creek, Mich., and the amount it would under other published tariffs, have received had the destination been South Bend, Ind.
Ignoring other objections made to this claim, it is sufficient to say that the original contract fixed consignor’s obligation for freight *90charges. No other liability could, without its assent, be imposed upon it by a connecting carrier delivering the freight to the consignee before reaching its destination. The connecting carrier was the agent of the initial carrier, and its right to compensation was dependent upon and determined by the contract such initial carrier made with the shipper. The contract in this case being one for shipment to Battle Creek, Mich., appellant’s compensation was determined by the rate in force for such transportation. Certainly its unauthorized delivery of the coal to consignee other than at the designated point of destination cannot enlarge consignor’s liability. Atlantic Coast Line Railroad Co. v. Riverside Mills, 219 U. S. 186, 31 Sup. Ct. 164, 55 L. Ed. 167, 31 L. R. A. (N. S.) 7; Missouri, Kansas & Texas Railway Co. v. Ward, 244 U. S. 383, 37 Sup. Ct. 617, 61 L. Ed. 1213; Texas & Pacific Railway Co. v. Leatherwood, 250 U. S. 478, 39 Sup. Ct. 517, 63 L. Ed. 1096.
The decree is affirmed.

Vív’ For other cases seo smo topic & KTST-NUMBER in all Key-Numbered. Digests & Indexes